Citation Nr: 0617443	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-25 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which assigned a 50 percent rating for PTSD.  

In May 2005, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  At the hearing, 
the veteran submitted additional evidence in support of his 
claim, along with a written waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2005).

The issues on appeal originally included entitlement to 
service connection for incontinence, loss of bowel control, 
impotence, and sexual dysfunction, claimed as a result of 
herbicide exposure.  At the May 2005 Board hearing, however, 
the veteran withdrew his appeal of that issue.  Accordingly, 
the Board finds that such issue is no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2005).


FINDING OF FACT

The veteran's PTSD is manifested by anxiety, depression, 
sleep disturbances, outbursts of anger, and detachment from 
others, productive of occupational and social impairment with 
reduced reliability and productivity.  





CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provisions of the VCAA, a claimant 
must be provided notice of the evidentiary matters specified 
in statute and regulation before an initial unfavorable 
decision by the RO.  

In this case, in September 2002, prior to the initial rating 
decision on  his claim, the RO provided the veteran with a 
letter intended to satisfy the notice requirements of the 
VCAA.  The letter notified the veteran of the information and 
evidence needed to substantiate a claim for service 
connection, and further advised him of the respective 
responsibilities for obtaining evidence.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also advised the veteran to submit or identify any 
additional evidence he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).

The Board acknowledges that the letter discussed above does 
not specifically satisfy all of the notice requirements of 
section 5103(a).  However, the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  

Although the September 2002 letter did not specifically 
advise the veteran of the criteria for establishing an 
increased rating for PTSD, this information was subsequently 
provided to him in a July 2003 Statement of the Case.  After 
affording him the opportunity to respond, the RO reconsidered 
his claim, as evidenced by the January 2005 Supplemental 
Statement of the Case.  

Similarly, although the September 2002 letter did not provide 
specific reference to the additional requirements delineated 
by the Court in Dingess/Hartman, no prejudice has resulted.  
Given the nature of this case, Dingess/Hartmann elements (1) 
- (4) are not at issue.  With respect to element (5), 
effective date, given the Board's decision below, such issue 
is moot.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2005).  Moreover, the veteran has been afforded a VA medical 
examination in connection with this claim.  The examination 
report provides the necessary medical opinion as well as 
sufficient reference to the pertinent schedular criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, the Board finds that no 
further notification or development action is necessary.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

Background

A review of the record indicates that in a September 2000 
rating decision, the RO granted service connection for PTSD 
and assigned an initial 30 percent rating, effective March 
15, 2000.

In May 2002, the veteran requested an increased rating for 
PTSD, stating that he felt his disability warranted a much 
higher rating.  

In connection with his claim, the veteran underwent VA 
medical examination in September 2002.  He reported that he 
continued to experience anxiety, depressed mood, sleep 
disturbances, flashbacks, and survivor guilt.  He indicated 
that he was currently working in an administrative capacity.  
The veteran indicated that he was married with two sons, but 
that he had had difficulty throughout his marriage.  He 
indicated that he had not received treatment for PTSD in some 
time.  On examination, the veteran related in an anxious but 
cooperative manner.  His mood was anxious and depressed.  His 
affect was intense and he was subject to high levels of 
lability and fluctuating ego.  The veteran was of high 
intelligence.  Insight and judgment were good and the veteran 
denied suicidal or homicidal ideation.  The diagnosis was 
PTSD with periods of acute exacerbation.  The examiner noted 
that the veteran continued to have difficulties in his 
marriage and tolerating work.  A GAF score of 57 was 
assigned.

In a December 2002 rating decision, the RO increased the 
rating for the veteran's PTSD to 50 percent, effective May 
14, 2002, the date of receipt of his claim for an increased 
rating.

The veteran appealed the RO's decision, arguing that his PTSD 
warranted at least a 70 percent rating, in light of his 
symptoms.  He indicated that he suffered from sleeping and 
concentration difficulties, as well as anger management 
problems.  He also indicated that he felt overwhelmed at work 
and felt like quitting.  

Subsequent VA clinical records show that in October 2004, the 
veteran was prompted to seek VA psychiatric treatment after 
an incident in which he became so angry and upset that he 
lost control and was charged with assault and battery.  The 
veteran reported that in the last three years since he began 
a stressful job, he had experienced an exacerbation in the 
frequency and intensity of his PTSD symptoms, such as 
emotional numbing, avoidance behavior, and hyperarousal.  He 
also endorsed symptoms including a depressed mood, anhedonia, 
terminal insomnia, fatigue, irritability, decreased 
concentration, decreased self-worth, and passive fleeting 
thoughts of death.  The veteran denied obsessions, 
compulsions, hallucinations, delusions, and progressive 
cognitive decline.  The veteran reported that he was 
estranged from his wife and currently lived with his son.  
Examination showed that the veteran was well dressed and well 
groomed.  His manner was pleasant and cooperative and his 
speech and motor activity were normal.  His mood was anxious, 
apprehensive, and vulnerable.  This thought processes were 
linear and goal-directed.  There was no evidence of delusions 
or hallucinations.  The veteran was fully oriented and his 
concentration and memory were intact.  His insight and 
judgment were good.  The diagnoses included chronic PTSD.  
The examiner assigned a GAF of 47 and noted that the veteran 
had severe anxiety and affective symptoms.  Medication and 
therapy were prescribed.  

On follow-up examination in December 2004, the veteran 
indicated that he and his family had noticed an improvement 
in his irritability since his last appointment.  He indicated 
that his sleep had improved.  Examination showed that the 
veteran was well-dressed and well-groomed, with good eye 
contact.  He was pleasant and cooperative and there were no 
abnormalities in his speech or motor activities.  His mood 
was anxious, but his thought process and content were normal.  
The diagnosis was PTSD and the examiner again assigned a GAF 
score of 47.  

In March 2005, the veteran noted an improvement in his 
anxiety, but indicated that he continued to experience 
episodes of sadness and tension.  He indicated that he was 
able to be more introspective of his Vietnam experiences, 
which he attributed to his decision to seek treatment.  
Examination showed that the veteran's mood was better.  The 
diagnoses included PTSD and a GAF score of 48 was assigned.  

At his May 2005 hearing, the veteran testified that he worked 
in a stressful, high profile job where he was required to 
deal with members of the public, many of whom were angry.  He 
indicated that he became easily frustrated which, on one 
occasion, culminated in a fist fight.  The veteran indicated 
that approximately three to four days monthly, he avoided 
going to work due to PTSD symptoms.  He felt as if his job 
was taking a toll on him.  The veteran indicated that he also 
had trouble socially because he had only superficial 
friendships and didn't feel close to many people.  He 
indicated that although he and his wife lived together, they 
were estranged and she had recently asked for a divorce.  The 
veteran indicated that he was taking medication for PTSD 
which had helped, but he felt as if he was barely hanging on 
despite the improvement.  A longtime acquaintance of the 
veteran testified that the veteran was generally calm and 
collected, but that he had episodes where he lost his temper.  
He indicated that this seemed to be happening more and more 
frequently to the veteran.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

The Schedule for Rating Disabilities provides a general 
rating formula for all mental disorders, including PTSD.  
Under those criteria, a 50 percent rating is assigned where 
the evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g.  retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships. 

A 70 percent rating is assigned where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the assignment of a rating in excess of 50 percent 
for PTSD.  

In clinical settings and at his May 2005 hearing, the veteran 
described how his PTSD affects his social and occupational 
functioning.  For example, although he apparently maintains 
good relations with his sons, he has experienced difficulties 
in his marriage to the point that his spouse has asked for a 
divorce.  The veteran also reported that he had no close 
friends, but maintained only superficial friendships.  In 
addition, although he works full time, he described 
difficulties functioning in his stressful job due to symptoms 
of anxiety and outbursts of anger.  He reports that he lost 
some time from work as a result of these symptoms.  

In addition, the Board notes that at the VA medical 
examination in September 2002, the examiner assigned a GAF 
score of 57.  More recent VA clinical records show that GAF 
scores of between 47 and 48 have been assigned.  

Global Assessment of Functioning (GAF) scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

The Board notes that a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  

A GAF score between 41 and 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Richard, 9 Vet. App. at 267.  

The Board finds that the above findings are contemplated in 
the currently assigned 50 percent rating, which reflects 
occupational and social impairment with symptoms such as 
disturbances of motivation and mood, and difficulty in 
establishing effective work and social relationships.

The evidence, however, shows that the veteran's PTSD is not 
manifested by symptoms which more nearly approximate the 
criteria for the next-higher 70 percent rating.  For example, 
while the veteran experiences mood disturbances, at the 
September 2002 VA medical examination, he denied suicidal 
ideation.  Subsequent examination has shown no suicidal 
ideation.  

In addition, examination has shown that the veteran's 
thinking and judgment is not impaired and his speech is not 
illogical, obscure, or irrelevant.  For example, at the 
September 2002 VA medical examination, the veteran was found 
to be of high intelligence and his insight and judgment were 
good.  Examinations in October and December 2004 showed that 
the veteran's speech, his thought process and content, and 
his judgment were good.  

The record shows that the veteran's PTSD is also not 
productive of neglect of personal appearance and hygiene.  
Indeed, the veteran is repeatedly described by examiners as 
well-dressed and well-groomed.  

The Board notes that there have also been no complaints or 
findings of obsessional rituals, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; or spatial disorientation.

Again, while the veteran reports that he sometimes feels 
overwhelmed by his stressful job, but for one episode caused 
by an outburst of anger, the veteran continues to perform 
successfully in his occupation.  

Based on the foregoing, the Board finds that the veteran's 
disability picture does not more nearly approximate the 
criteria for a 70 percent rating for PTSD.  38 C.F.R. 
§ 4.71a, Diagnostic Code 9411.  The Board finds that the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 
(1990).

In reaching this decision, the Board has considered whether 
the case should be referred for extra-schedular 
consideration.  An extra-schedular disability rating may be 
assigned if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2005).  In this case, however, the record does not reflect 
any periods of hospitalization for the veteran's PTSD and he 
continues to work full time.  There is no indication that his 
PTSD markedly interferes with his employment, beyond that 
contemplated by the schedular criteria.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

Thus, absent any objective evidence that the veteran's PTSD 
is productive of marked interference with employment, 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional, referral for consideration of an extra-schedular 
rating is not warranted.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


